Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 details two fourth magnetic coils and it is unclear to how many magnetic coils are being claimed and further the fourth magnetic coils imply that there is a third magnetic coil, but there isn’t a third magnetic coil claimed in claim 6 or the claims from which claim 6 depends and therefore it is unclear to how many magnetic coils are being claimed. 

Claim Rejections - 35 USC § 102

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 7,527,729 to Wong.
Referring to claim 1, Wong discloses an aquarium comprising, a tank – at 20,21, a magnetic induction transmission apparatus – at 34,40,342, and a first electric equipment – at 341,343, disposed in the tank – see figures 1,4,10-15, wherein the magnetic induction transmission apparatus comprises a driving module – at 40, and a receiving module – at 34, wherein the driving module is disposed outside the tank at a position adjacent to a tank wall of the tank – see orientations in figures 11 and 14-15, and is configured to be separable from the tank – see figures 11 and 14-15, the receiving module is disposed on the tank wall of the tank – see the orientations in figures 11 and 14-15, and disposed corresponding to the position of the 
Referring to claim 8, Wong further discloses the receiving module is fixed on an outer wall of the tank – see at 34 in the orientations of figures 11 and 14-15.

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-4, 11, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong as applied to claim 1 above and further in view of U.S. Patent No. 5,062,951 to Tominaga.
Referring to claim 2, Wong further discloses the driving module comprises a first magnetic core and a first coil, the first coil is wound around an outer circumference of a first 
Referring to claim 3, Wong as modified by Tominaga does not disclose the first magnetic core and the second magnetic core are mirror symmetrical. However, it would have been obvious to one of ordinary skill in the art to take the device of Wong as modified by Tominaga and add the first and second magnetic cores being symmetrical, so as to facilitate manufacturing and assembly of the device as desired. 
Referring to claim 4, Wong as modified by Tominaga further discloses each of the first magnetic core and the second magnetic core comprises the first magnetic column and the second magnetic column – see at 40 of Wong and – at 12 of Tominaga, and a non-end position of the second magnetic column is connected to one end of the first magnetic column – see figures 11 
Referring to claims 11, 14 and 17, Wong as modified by Tominaga further discloses the receiving module is fixed on an outer wall of the tank – see at 34 in the orientations of figures 11 and 14-15 of Wong.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong as applied to claim 8 above, and further in view of U.S. Patent No. 3,687,291 to Willinger.
Referring to claim 9, Wong does not disclose a base seat disposed at a bottom of the tank, wherein the driving module is fixed on a side of the base seat adjacent to the tank, and the driving module is configured to directly face the receiving module when the tank is mounted onto the base seat. Willinger does disclose a base seat – at 12, disposed at a bottom of the tank – at 10, wherein the driving module – at 20, is fixed on a side of the base seat adjacent to the tank – see for example figure 3, and the driving module – at 20, is configured to directly face the receiving module – at 40, when the tank is mounted onto the base seat – see for example figure 3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Wong and add the base seat of Willinger, so as to yield the predictable result of facilitating easy disassembly of the device for maintenance and/or cleaning as desired.
Referring to claim 10, Wong as modified by Willinger further discloses the base seat defines a first mounting groove opening toward the tank – see opening in 12 receiving items 20,22, in figure 3 of Willinger, the driving module is mounted in the first mounting groove – see figure 3 of Willinger, a bottom wall of the tank defines a second mounting groove concavely facing toward the tank – see at 24 in figures 11 and 14-15 of Wong, and the receiving module is fixedly disposed in the second mounting groove – see at 34 in figures 11 and 14-15 of Wong, .
Claims 12-13, 15-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong as modified by Tominaga as applied to claims 11, 14 or 17 above, and further in view of Willinger.
Referring to claims 12, 15 and 18, Wong as modified by Tominaga does not disclose a base seat disposed at a bottom of the tank, wherein the driving module is fixed on a side of the base seat adjacent to the tank, and the driving module is configured to directly face the receiving module when the tank is mounted onto the base seat. Willinger does disclose a base seat – at 12, disposed at a bottom of the tank – at 10, wherein the driving module – at 20, is fixed on a side of the base seat adjacent to the tank – see for example figure 3, and the driving module – at 20, is configured to directly face the receiving module – at 40, when the tank is mounted onto the base seat – see for example figure 3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Wong as modified by Tominaga and add the base seat of Willinger, so as to yield the predictable result of facilitating easy disassembly of the device for maintenance and/or cleaning as desired.
Referring to claims 13, 16 and 19, Wong as modified by Tominaga and Willinger further discloses the base seat defines a first mounting groove opening toward the tank – see opening in 12 receiving items 20,22, in figure 3 of Willinger, the driving module is mounted in the first mounting groove – see figure 3 of Willinger, a bottom wall of the tank defines a second .

Allowable Subject Matter

6.	Claims 5, 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	U.S. Pat. No. 3,512,646 to Willinger – shows aquarium device
	U.S. Pat. No. 4,817,561 to Byrne et al. – shows aquarium device
	U.S. Pat. No. 8,513,848 to Allis – shows aquarium device

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643